Citation Nr: 1538646	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee chondromalacia.

3.  Entitlement to a compensable evaluation for the service-connected left knee chondromalacia. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1997.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony before the Board in June 2015; the transcript has been associated with the virtual record.

The claim of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the service-connected right knee chondromalacia was not productive of limitation of flexion to 45 degrees or limitation of extension to 5 degrees; there was no evidence of recurrent subluxation or lateral instability.  

2.  Throughout the entire appeal period, the service-connected left knee chondromalacia was productive of painful motion; however, flexion was not limited to 45 degrees and extension was not limited to 5 degrees; there was no evidence of recurrent subluxation or lateral instability. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the service-connected right knee chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).  

2.  The criteria for a 10 percent rating, and no higher, for the service-connected left knee chondromalacia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO sent pre-adjudication notice by letters dated in December 2008 and January 2009.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of his appeal, the transcript of which has been obtained.  

The Veteran waived initial RO consideration of evidence submitted in June 2015; consequently, a remand is not necessary.  38 C.F.R. § 20.1304(c).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the May 2009 rating decision that continued the currently assigned disabling ratings for bilateral knee chondromalacia (10 percent right knee and noncompensable left knee).   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

Additionally, if the knee condition involves arthritis, the knee disability may be rated under provisions for evaluating arthritis.  Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Relevant criteria, under applicable Diagnostic Codes are as follows:

A 60 percent evaluation may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  A 50 percent evaluation may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 40 percent evaluation may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 30 percent evaluation may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

For other knee impairment, recurrent subluxation or lateral instability of the knee, a severe case is to be rated 30 percent disabling; a moderate case is to be rated 20 percent disabling.  For a slight case a 10 percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 percent rating.  When flexion is limited to 45 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where flexion is limited to 30 degrees.  A 30 percent rating is appropriate where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is appropriate where extension is limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is appropriate where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle disability may be assigned a 10 percent evaluation.  Impairment of a tibia and fibula with moderate knee or ankle disability may be assigned a 20 percent evaluation; impairment of a tibia and fibula with marked knee or ankle disability may be assigned a 30 percent evaluation and nonunion with loose motion requiring a brace or malunion may be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

According to VA standards, normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2015).
Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 (degenerative arthritis) does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  See also VAOPGCPREC 9-04 (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The Veteran's service connected chondromalacia has been assigned a 10 percent disabling rating for the right knee and a noncompensable rating for the left knee under Diagnostic Code 5260 (limitation of flexion).  

In order to afford the Veteran the broadest scope of review, and to ensure that each separate disability involving the knees is evaluated properly, the Board shall consider the service-connected symptomatology involving the knees under each and every applicable Diagnostic Code that provides rating criteria for evaluating knee disabilities. 

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the left knee disability warrants an increase to 10 percent disabling based on evidence of painful motion under Diagnostic Code 5260.  The Board does not find that the right knee warrants a rating in excess of 10 percent under any Diagnostic Code applicable for rating knee disorders, or any combination thereof.  38 C.F.R. § 4.7.  

In rating the Veteran's bilateral knee disability, the Board notes that under Diagnostic Code 5010, traumatic/degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  According to the July 2015 Disability Benefits Questionnaire (DBQ) there has been radiographic evidence of arthritis of the knees.  The criteria for rating extension and flexion of the knee are found at Diagnostic Codes 5260 and 5261, and detailed above.  

Here, review of the evidence shows that extension has repeatedly been full in both knees as noted in VA outpatient treatment records and on VA examination in 2009 and on the July 2015 DBQ.  This does not even meet the criteria established for a noncompensable rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  

Flexion has been at worse limited to 120 degrees bilaterally upon evaluation in July 2015.  Previously, on VA examination in 2009 flexion was to 135 degrees bilaterally.  This also does not meet the criteria established for a compensable rating  under Diagnostic Code 5260.  

The Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   With respect to the right knee, there was no evidence of pain on motion on VA examination in 2009.  Repetitive motion also did not produce any limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  While there was painful motion on the July 2015 DBQ, the Veteran was able to perform repetitive testing, with no additional limitation of range of motion. There was no evidence of fatigability, weakened movement, or incoordination.  The examiner estimated that range of motion during flare-ups would be limited to 110 degrees of flexion.  The complaints of pain in 2015 are clearly accounted for the current 10 percent rating for the right knee as the Veteran's limitation of flexion does not even meet the criteria for even a noncompensable rating under Diagnostic Code 5260.  The same can be said of limitation of extension, which has repeatedly been full, so a separate rating is not warranted.  38 C.F.R. §§ 4.7, 4.25, 4.71a; See also VAOPGCPREC 23-97 (July 1, 1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998);  VAOPGCPREC 9-04 (September 17, 2004).  

With regard to the left knee, the Board is cognizant that there was no evidence of pain on motion on VA examination in 2009 and repetitive motion also did not produce any limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  However, VA outpatient treatment records document repeated complaints of left knee pain.  In July 2015 it was characterized as severe.  The July 2015 DBQ indicates that flexion was to 120 degrees, but pain began at 90 degrees.  On repetitive testing flexion was limited to 90 degrees and the examiner estimated that during flare-ups, flexion would also be limited to 90 degrees.  There was no evidence of fatigability, weakened movement, or incoordination.  There was some swelling, disturbance of locomotion, and interference with sitting and standing.  The complaints of left knee pain have not been accounted for in the current noncompensable rating.  The Board is going to afford the Veteran the benefit of the doubt and award an increased 10 percent rating throughout the appeal period for evidence of painful motion.  Though painful motion in the left knee has been identified, and flexion has been shown to be limited to 90 degrees on repetitive testing and estimated during a flare-up, this still doesn't meet the criteria for even a noncompensable rating under Diagnostic Code 5260, so an evaluation in excess of 10 percent is not warranted.  Extension has been repeatedly been full, so a separate rating is not warranted.  Id. 

Turning next to disability due to instability, the Board finds that despite complaints of bouts of the left knee occasionally giving out during examination 2009, the medical records are devoid of objective findings of instability of  either knee at any time throughout the appeal period.  See VA examination dated in 2009 and DBQ dated in 2015.  Accordingly, there is no basis for providing a separate rating for right or left knee instability at any time throughout the appeal period.  The Board notes that 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, are inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's bilateral knee disability.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of ankylosis of  the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259) or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.

"Staged" ratings, other than what is already in effect and/or granted in the instant appeal, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to his knee claims.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows that on examination in 2009, the bilateral knee disability did not interfere with his work as a computer technician.  On the July 2015 DBQ, while the provider noted the Veteran was unable to climb stairs, walk for long distances, lift over 15 pounds, and had pain when getting up from a chair, there was no indication that he was unemployable or lost time from work.  The Veteran testified in June 2015 that he was still working.  He indicated that he missed work approximately 10 times in a year because his knees swelled, but he did not claim that he was unemployable.  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due to the service-connected bilateral knee disabilities, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected bilateral knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected bilateral knee disabilities reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain).  Even considering the Veteran's complaints of pain, which was the basis for the increase in the left knee, he did not even meet the criteria for a compensable rating for limitation of flexion of either knee and there was no evidence of limitation of extension.  There has been no evidence of bilateral knee instability throughout the appeal period.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for the service-connected right knee chondromalacia is denied. 

Entitlement to a 10 percent rating for the service-connected left knee chondromalacia is granted subject to the controlling regulations governing monetary awards. 


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for hypertension.

The Veteran contends that hypertension first manifested during service as shown by elevated blood pressure readings.  Service treatment records contain various blood pressure readings: 120/88 in May 1978; 137/89 in October 1983; 120/80 in January 1984; 130/86 in December 1985; and 142/99 in February 1993.  An echocardiogram dated in November 1996 showed sinus bradycardia.  The December 1996 separation report of medical history reveals the Veteran indicated that he did not know if he had high blood pressure.  The corresponding physical examination was negative for a diagnosis of hypertension, as were the rest of the service treatment records.  Post-service, it appears the Veteran was first prescribed anti-hypertensive medication in April 2008.  A July 2015 DBQ filled out by the Veteran's physician indicates that there were blood pressure readings from 1983 and 1984 (when the Veteran was in service) that should have been triple checked, but for some unclear reason, they were not. 

The Veteran was not afforded VA examinations in connection with this claim.  The Board finds that prior to considering the merits of the Veteran's claim he should be afforded a VA examination to determine the etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Any ongoing VA outpatient treatment records are pertinent to the issue on appeal and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  
The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any recent VA clinical records pertaining to treatment of the claimed condition.  Document all efforts to obtain all identified records.

2.  Schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed hypertension.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed hypertension is related to the Veteran's military service?  In answering this question, the examiner must address the Veteran's testimony that his hypertension first manifested in service as shown by elevated blood pressure readings.  The examiner must also specifically address the various blood pressure readings recorded in service, to include, but not limited to: 120/88 in May 1978; 137/89 in October 1983; 120/80 in January 1984; 130/86 in December 1985; and 142/99 in February 1993.  The examiner must also specifically address: an echocardiogram dated in November 1996 showing sinus bradycardia; the December 1996 separation report of medical history where the Veteran indicated that he did not know if he had high blood pressure; and the corresponding physical examination which was negative for a diagnosis of hypertension.  Finally, the examiner must address the July 2015 DBQ filled out by the Veteran's physician, which indicated that there were blood pressure readings from 1983 and 1984 (when the Veteran was in service) that should have been triple checked, but for some unclear reason, they were not. 

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim and furnish to the Veteran and his representative an appropriate SSOC, and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


